SAVOY, Judge.
Plaintiff instituted this suit to recover the sum of $5,000 and penalties on a life insurance policy issued by the defendant on the life of Coleman J. Hudson, Sr. From an adverse decision the defendant prosecuted this appeal. This action is a companion case and was consolidated with the case of Hudson, et al. v. Travelers Insurance Company, 128 So.2d 35.
There was a demand made by plaintiff for penalties under the provisions of LSA-R.S. 22:656 because of the arbitrary refusal on the part of defendant to pay the face amount of the policy to him as administrator of the estate of Blanche Canada Hudson. The district court rejected this claim. The plaintiff has not appealed from the ruling of the trial judge, nor has he answered the appeal. Therefore, we are unable to grant the relief prayed for.
For the reasons assigned, the judgment of the lower court is affirmed at plaintiffs’ costs.
Affirmed.